Citation Nr: 0510051	
Decision Date: 04/06/05    Archive Date: 04/20/05

DOCKET NO.  02-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for bilateral hearing loss.

In December 2003, the Board remanded the case to seek 
additional evidence, and to provide the veteran additional 
information about efforts to obtain evidence.  Appropriate 
steps have been taken, and the case has been returned to the 
Board for review.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's hearing was within normal limits at 
separation from service.

3.  The veteran was exposed to noise from Morse intercept 
equipment during service, and from railroad diesel engines 
after service.

4.  Bilateral sensorineural hearing loss has been found since 
1997.

5.  No medical professional has found a link between the 
veteran's current hearing loss and service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated in 
service, nor may a sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2004).  VA 
is not required to provide assistance to a claimant, however, 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and provide notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In letters dated in March 
2001, July 2001, and December 2003, VA provided the veteran 
notices regarding such matters with respect to his claim for 
service connection for hearing loss.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The veteran has 
indicated that he has received treatment for hearing loss 
from private sources.  VA has received private treatment 
records related to the veteran's hearing loss.  Following the 
Board's December 2003 remand, additional private treatment 
records were sought, and some such records were received.  It 
appears that all available identified private treatment 
records now have been obtained.  There is no indication that 
any pertinent available evidence was not received.

The veteran had a VA examination with respect to his hearing 
in September 2001.  Pursuant to the December 2003 remand, the 
VA practitioner who examined the veteran in 2001 reviewed the 
claims file in September 2004, and provided an opinion 
regarding the likely etiology of the hearing loss.

The veteran was asked in the March 2001 VCAA letter to advise 
VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  In addition, in the March 2001, 
July 2001, and December 2003 letters, a January 2003 
statement of the case, and a November 2004 supplemental 
statement of the case, VA advised the veteran what evidence 
VA had requested, and what evidence VA had received.  He was 
notified in December 2003 of evidence that had not been 
received, and of which evidence he was responsible for 
obtaining.  He was also notified in December 2003 that he 
needed to submit all evidence in his possession.  Through the 
actions described above, VA fulfilled its duty to assist the 
veteran in obtaining evidence to support his claim.

Fourth, the appellant was not prejudiced by VA's issuance a 
complete VCAA notice until after the rating decision of 
August 2001.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  The Court 
explained in Pelegrini, however, that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in December 2003.  
VA provided additional notice to meet the VCAA requirements 
in December 2003.  The lack of full notice prior to the 
initial decision is corrected.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection for Hearing Loss

The veteran contends that he developed bilateral hearing loss 
as a result of noise exposure during service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for a sensorineural hearing loss may be 
granted if the disorder is compensably disabling within a 
year of separation from active duty.  38 C.F.R. §§ 3.307, 
3.309.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  Id. at 159.  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

Id. at 160.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran reports that during his service he was a Morse 
code intercept operator, which involved wearing headsets and 
listening to transmitted signals.  He relates that listening, 
and using the equipment of that era exposed to him howling, 
squealing, and squawking noises that were transmitted with 
code signals.  He contends that this noise exposure damaged 
his hearing.  He notes that a friend who had performed the 
same type of duty was told by a doctor that he had hearing 
impairment as a result of that duty.

The veteran's report of operating Morse code equipment is 
consistent with his service records.  His DD Form 214 
indicates that he completed a course in Morse Intercept.  His 
military occupational specialty was Traffic Analyst.  

The 1962 entrance examination did not include audiometric 
testing.  His hearing was measured as 15/15 bilaterally on a 
whispered voice test and 15/15 bilaterally on a spoken voice 
test.  

The veteran's service medical records are silent for 
complaints or disorders involving the ears or hearing.  On 
examination in February 1965 for separation from service, the 
veteran's hearing was measured through audiometric testing 
which measured auditory thresholds in the frequencies 500, 
1000, 2000, and 4000 Hertz in both ears.  All of the 
thresholds in both ears were measured as 0 decibels.

There is no record of testing of the veteran's hearing for 
many years following his service.  On private audiometric 
testing in February 1997, auditory threshold in  the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz ranged from 
35 to 85 decibels in the right ear, and from 45 to 85 
decibels in the left ear.  Speech recognition scores were 80 
percent in the right ear and 84 percent in the left ear.  The 
audiologist found that the veteran had mild to severe 
sensorineural hearing loss.  These results reveal that the 
appellant has a hearing disability for VA purposes under the 
provisions of 38 C.F.R. § 3.385.  

Additional private testing and treatment records dated from 
1999 to 2002 reflect ongoing bilateral hearing loss, 
addressed by fitting and periodic refitting of hearing aids.  
The veteran also complained of intermittent tinnitus.

Private records reflect the veteran's history of noise 
exposure.  In June 1999, the veteran reported having noticed 
declining hearing over the preceding ten years, including 
having problems hearing over the telephone, in face to face 
conversations, and with background noise.  The veteran 
reported that he copied security code during military 
service, that he worked for nine years as a railroad engineer 
on diesel engines, and that he currently worked as a teacher.  
The veteran also reported engaging in occasional target 
shooting, using earplugs, as well as hunting, with infrequent 
shooting.  While private practitioners have noted the 
appellant's own theory regarding the etiology of his hearing 
loss, no private practioner has offered any medical opinion 
which addresses the etiology of the disorder.

An employment history that the veteran completed in an 
application for Social Security benefits listed employment as 
a railroad engineer for about eight years, a greenhouse owner 
for about three years, and a teacher for about eleven years.

VA audiometric testing in September 2001 revealed an ongoing 
bilateral sensorineural hearing loss.  In September 2004, the 
audiologist who had tested the veteran in 2001 reviewed the 
claims file.  She noted the service medical records showed 
normal hearing at entry and separation from service, as well 
as  the absence of pertinent complaints during service.  She 
noted his work history around railroad diesel engines, and 
other work without noise exposure.  She noted minimal noise 
exposure from hunting.  The audiologist thereafter concluded 
that it was not likely that the veteran's current hearing 
loss was related to his military service.  She commented that 
it was more likely that his hearing loss was due to 
occupational noise exposure, aging, or heredity.

The veteran has a bilateral hearing loss disability.  He 
operated Morse intercept equipment during service, and 
operated a diesel railroad engine for several years after 
service.  There is, however, no evidence that he had hearing 
impairment as that term is defined by 38 C.F.R. § 3.385 
during service or for many years thereafter.  No medical 
professional has found or opined that the veteran's current 
hearing loss is related to noise exposure or other events 
during service.  Indeed, a VA audiologist has opined that a 
link between the current hearing loss and service is not 
likely.  The preponderance of the evidence, then, is against 
service connection for hearing loss.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


